Citation Nr: 1241993	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-00 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability rating for service-connected status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage.

2.  Entitlement to an increased disability ratings for service-connected status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage.

3.  Entitlement to an increased disability rating for service-connected left knee sprain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from December 1978 to January 1988. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from June and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (the RO) in Houston, Texas.

Procedural history

On September 20, 2005, the RO received the Veteran's claim for increased ratings for his right knee disabilities and a claim to reopen entitlement to service connection for a left knee disorder.  In a January 2006 rating decision, the RO denied an increased rating for right knee degenerative changes.  In the June 2006 rating decision, the RO reduced the disability rating for the service-connected status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage, from 20 percent to noncompensable (zero percent) effective September 1, 2006.  In an August 2006 rating decision, the RO granted service connection for left knee sprain with degenerative joint disease effective September 20, 2005, and assigned a 10 percent disability rating effective that same day.  In November 2006, the Veteran filed a timely notice of disagreement with reduction for the right knee disability and the assignment of the 10 percent disability rating for the left knee disability.  In the November 2006 notice of disagreement, he did not indicate that he was appealing the denial of a rating in excess of 10 percent for the right knee degenerative changes.  Later, in a February 2010 rating decision, the RO assigned a 10 percent rating for service-connected status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage, effective March 24, 2009.

In August 2008, the RO issued a statement of the case on the issues of an increased  rating for post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage, and an increased rating for the left knee disability.  The Veteran filed timely substantive appeal on these issues.  The Board construes the reduction issue as part of the issue of an increased rating for post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage.  Therefore, the issues are as stated on the title page.
 
The Veteran testified at a Decision Review Officer hearing in December 2011, a transcript of which has been associated with his claims file.
  
The issues of entitlement to an increased rating for right knee degenerative changes and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left hip disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO reduced the disability rating for the service-connected status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage, from 20 percent to noncompensable (zero percent) effective September 1, 2006.

2.  The RO's June 2006 rating decision was made without consideration of pertinent law and regulations.

3.  Status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage have not been manifested by severe recurrent subluxation or lateral instability.

4.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage, is inadequate.

5.  Since September 20, 2005, left knee sprain with degenerative joint disease has not been manifested by either flexion limited to 60 degrees, extension limited to 15 degrees, or by recurrent subluxation or lateral instability.

6.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for left knee sprain with degenerative joint disease is inadequate.


CONCLUSIONS OF LAW

1.  The reduction in the rating assigned for the Veteran's status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage, from 20 to zero percent effective September 1, 2006, was not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 4.1, 4.2., 4.10, 4.71a, Diagnostic Code 5257 (2012).

2.  Status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage have not met the criteria for an evaluation greater than 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2012).

3.  The criteria for referral of status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2012).

4.  Left knee sprain with degenerative joint disease did not meet the criteria for an evaluation greater than 10 percent since September 20, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5261 (2012).

5.  The criteria for referral of left knee sprain with degenerative joint disease for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to restoration of a 20 percent disability rating for service-connected status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

Ratings reductions

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  

In a July 2003 rating decision, the RO assigned a 30 percent disability rating for status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage effective June 3, 2003.  Therefore, the greater protections, set forth in 38 C.F.R. § 3.344, do not apply in this case because the 30 percent disability rating for that right knee disorder was not in effect for five or more years at the time of the reduction.  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

Analysis

In a February 27, 2006, letter, the Veteran was informed of a proposed reduction in the rating assigned to his primary right knee disorder.  He was afforded 60 days to respond.  Thereafter, the RO promulgated a rating decision in June 2006, implementing the proposed reduction, effective from September 1, 2006.  The RO properly applied the regulations regarding the procedure for notification of reductions in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding a reduction.
 
The RO specifically made a determination that there was an improvement in the disability.  The RO, however, did not make a specific determination that there is an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350.  Moreover, the RO did not apply 38 C.F.R. §§ 4.1, 4.2, and 4.10 or Schafrath.  The RO did not indicate that it had reviewed the entire recorded history of the disability when they determined that evidence reflects an actual change in the disability.  The RO also did not determine whether the October 2005 VA examination reflecting an improvement in the disability was a thorough examination.  

The reduction is void because the provisions of C.F.R. §§ 4.1, 4.2, and 4.10 and the holdings in Schafrath and Faust were not met.  Therefore, the RO erred in its June 2006 rating decision by reducing the 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for the primary right knee disability, to zero percent disabling effective September 1, 2006.  Accordingly, the 20 percent evaluation assigned for status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is restored, effective from September 1, 2006.  

While the Board restores the 20 percent rating because of VA's failure to follow its own regulations, this decision does not preclude the RO from reducing the Veteran's rating in the future if the evidence so warrants and provided that VA complies with the laws and regulations which govern VA compensation benefits.

Entitlement to increased disability ratings for service-connected status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage

Having found that the Veteran's 20 percent disability rating for the right knee disability was improperly reduced, the Board now turns to the question of whether a rating in excess of 20 percent is warranted.

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2005 and May 2008 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the May 2008 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a January 2012 supplemental statement of the case.  Thus, any timing error as to VCAA notice was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  The RO obtained VA treatments records, and the claimant underwent VA examinations in November 2005, June 2009, and January 2012.  At the December 2011 hearing, the Decision Review Officer asked the Veteran to identify any recent treatment, evidence that would substantiate his claim.  See 38 C.F.R. § 3.103 (2012).
 
In short, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Additional governing law and regulations

Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Under the criteria for impairment of the knee other than ankylosis, a 30 percent evaluation is assigned for severe recurrent subluxation or instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (knee replacement (prosthesis)), a 100 percent evaluation for one year following implantation of prosthesis and a minimum evaluation of 30 percent thereafter.  A 60 percent evaluation is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are to be evaluated by analogy to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the one-year time period before the claim was filed until VA makes a final decision on the claim.

Analysis

Since the Board has restored the 20 percent disability rating for status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage, the February 2010 rating decision assigning a 10 percent rating for this right knee disability, effective March 24, 2009, has been overturned.  

The RO has granted separate evaluations for right knee degenerative changes and status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage.  As noted in the introduction section of this decision, the Veteran did not appeal the latest denial of an increased rating for right knee degenerative changes.  Therefore, only the issue of entitlement to an increased rating for status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage under Diagnostic Code 5257 is before the Board.  Impairment from the degenerative changes (namely limitation of motion) will therefore will not be discussed herein.

The January 2012 VA examination report shows that the Veteran's current residuals of his meniscus tear are pain and instability and that his past or present symptoms include frequent episodes of joint "locking."  The appellant testified that his right knee locks.  Hearing transcript, page 7.  VA treatment records, however, show that he denied any locking.  The June 2009 VA examination revealed no evidence of right knee locking.  Locking is a symptom necessary for consideration under Diagnostic Code 5258.  Even if the Board finds the claimant credible in his assertion that his knee locks, there is no competent and credible evidence that he has swelling, another symptom necessary for consideration under Diagnostic Code 5258.  The three VA examinations and the VA treatment records show no effusion in the right knee.  At the January 2012 VA examination, the examiner noted that the claimant did not have and had not had any joint effusion.  Therefore, Diagnostic Code 5258 is not applicable and a separate rating under that diagnostic code is not warranted.

The January 2012 VA examination report shows that the Veteran reportedly had a right total knee joint replacement in 1984.  His service treatment records, however, show that he had reconstructive surgery to the right medial collateral ligament and posterior capsulate for anteromedial instability in 1985 and not a right total knee joint replacement.  Similarly, VA examination reports, X-rays of the right knee (to include ones done in January 2012), and treatment records do not reflect that the appellant has a right knee prosthesis.  Therefore, the preponderance of competent and credible evidence shows that the Veteran has not had a right total knee replacement.  As such, Diagnostic Code 5055 is not applicable.

A review of the November 2005, June 2009, and January 2012 VA examination reports and VA treatment records shows that there is at most moderate instability in the right knee.  At the November 2005 VA examination, the right knee drawer and McMurray's tests were normal.  At the June 2009 VA examination, there was no subluxation in the right knee.  The medial and lateral collateral ligament stability tests in the right knee were normal.  The medial and lateral meniscus tests of the right knee were abnormal with a slight degree of instability.  A January 2010 VA treatment record shows that the Lachman's and anterior drawer tests were negative.  At the January 2012 VA examination, there was no evidence or history of right knee recurrent subluxation or dislocation.  The right anterior instability (Lachman test) and posterior instability (posterior drawer test) were normal.  Medial-lateral instability in the right knee was 1+ (zero to five millimeters).
This evidence does not reflect severe instability as contemplated by the higher, 30 percent rating.  Rather, the evidence demonstrates a level of disability on par with the currently assigned 20 percent rating.  In particular, the Veteran has several normal results on stability testing over many years, with only a few abnormal findings.  This can be no more than moderate disability.  As the disability has remained at this level throughout the appeal period, staged ratings are not for application. 

A March 2005 VA treatment record reflects a doctor recommended a total knee replacement.  As noted above, there is, however, no evidence that the Veteran has undergone a total knee replacement.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The rating criteria are applied principally on the current state of disability - not what may occur in the future.  Id.  Should the Veteran undergo a total knee replacement in the future, he may file a new claim of entitlement to an increased rating at that time.

The Board has considered the applicability of 38 C.F.R. §§ 4.40 and 4.45.  However, the United States Court of Appeals for Veterans Claims (the Court) has held that where a diagnostic code is not predicated on a limited range of motion alone, such as with Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

While the January 2012 VA examiner reported that the right knee impacts the Veteran's ability to work due to significant difficulty with standing, walking, bending, kneeling, crawling, and using stairs, the symptom presented by his status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage - a degree of instability - is fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The appeal is denied.
Entitlement to an increased disability rating for service-connected left knee sprain with degenerative joint disease

Veterans Claims Assistance Act

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, In the May 2008 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.

Governing law and regulations

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, traumatic arthritis is rated as degenerative arthritis that in turn is rated based upon the nature and extent of any limitation of motion.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable. 

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2012).
 
Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5261. 
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, a 10 percent evaluation is assigned for slight recurrent subluxation or instability, and a 20 percent evaluation is assigned for moderate recurrent subluxation or instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Analysis

A review of the November 2005, June 2009, and January 2012 VA examination reports and VA treatment records shows that since September 20, 2005, left knee sprain with degenerative joint disease has not been manifested by either flexion limited to 60 degrees, extension limited to 15 degrees, or by recurrent subluxation or lateral instability.  While the Veteran testified that his left knee locks, the June 2009 VA examination revealed no evidence of left knee locking.  Even if the Board finds the claimant credible in his assertion that his knee locks, there is no competent and credible evidence that he has swelling, another symptom necessary for consideration under Diagnostic Code 5258.  The three VA examinations and the VA treatment records show no effusion in the knees.  At the January 2012 VA examination, the examiner noted that the claimant did not have and had not had any joint effusion.  More importantly, there is no evidence that he underwent a removal of a left semilunar cartilage (meniscus).  Therefore, Diagnostic Code 5258 is not applicable.

VA treatment records reflect that the Veteran denied instability in the left knee.  At the November 2005 VA examination, the left knee drawer and McMurray's tests were normal.  At the June 2009 VA examination, there was no subluxation in the left knee.  The medial and lateral collateral ligament stability tests and medial and lateral meniscus tests of the left knee were all normal.  A January 2010 VA treatment record shows that the Lachman's and anterior drawer tests were negative.  At the January 2012 VA examination, it was noted that the appellant constantly used knee braces, but there was no evidence or history of left knee recurrent subluxation or dislocation.  The right anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability test in the left knee were all normal.  Therefore, a separate rating pursuant to Diagnostic Code 5257 is not warranted.

 A September 2005 VA treatment record shows that left knee range of motion was from zero to 135 degrees.  At the October 2005 VA examination, the left knee range of motion was five to 120 degrees.  November 2006 and January 2008 VA treatment records reveals that left knee range of motion was from zero to 120 degrees.  At the June 2009 VA examination, the left knee range of motion was zero to 135 degrees.  A January 2010 VA treatment record shows that the left knee range of motion was normal.  At the January 2012 VA examination, the left knee range of motion was from zero to 120 degrees.  

In sum, the Veteran's flexion has been limited between 120 and 135 degrees, with the normal range being 140 degrees.  Although his flexion is limited from normal, it does not reach the compensable level of limitation, which is 45 degrees or less.  A rating under this diagnostic code is not warranted.

The Veteran's extension has been limited at most to 5 degrees.  This is the noncompensable level of limitation under the schedule.  However, the Board notes that when extension was tested at the October 2005 VA examination, there was pain at end-of-range-of-motion testing.  The examiner noted that the left knee joint function was additionally limited by pain after repetitive use and that pain was the major functional impact.  The examiner reported that left knee joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner indicated that he or she was unable to make a determination without resorting to speculation on whether pain, fatigue, weakness, lack of endurance, and incoordination additionally limited the joint function in degrees of range of motion.  

At the June 2009 VA examination, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  At the January 2012 VA examination, the Veteran did not have additional limitation of motion following repetitive-use testing.  Repetitive use, however, showed in the left knee less movement than normal, weakened movement, excess fatigability, incoordination and impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  

On this evidence, although the Veteran's limitation of extension is not compensable on its face, when considered with his additional limitation of function, the Board finds that a 10 percent disability rating is warranted.   See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  The evidence does not show, however, that a rating in excess of 10 percent for loss of left knee extension is warranted.  The higher ratings require additional limitation of motion that is not shown by the record.  Furthermore, as the ranges of motion have remained relatively stable throughout the appeal period, staged ratings are inappropriate.

As a final matter, while the January 2012 VA examiner reported that the left knee impacts the Veteran's ability to work due to significant difficulty with standing, walking, bending, kneeling, crawling, and using stairs, the symptom presented by the Veteran's left knee sprain with degenerative joint disease - intermittent limitation of extension - is fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The appeal is denied.







	(CONTINUED ON NEXT PAGE)
ORDER

Restoration of a 20 percent evaluation for status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage is granted effective from September 1, 2006, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for status post right knee medial meniscectomy, status post right total knee reconstruction with severe osteoarthropathy and medial collateral damage is denied.
 
Entitlement to an evaluation in excess of 10 percent for left knee sprain with degenerative joint disease for the period since September 20, 2005, is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


